Order granting plaintiff’s motion to open default modified by requiring plaintiff to pay to defendant, or to his attorney, the sum of one thousand dollars -within twenty days from the entry of the order herein; in which event the order, as modified, is affirmed, without costs; otherwise, order reversed upon the law and the facts, with ten dollars costs and disbursements, and plaintiff’s motion to open default denied, with ten dollars costs. In light of this disposition of defendant’s appeal, plaintiff’s appeal is dismissed, without costs. No opinion. Lazansky, P. J., Young, Kapper, Hagarty and Seeger, JJ., concur.